Johnson, J.
(dissenting) — While I agree with much of what the majority says and its analytical framework for resolving the issue in these cases, I disagree with its result. I would hold the 1994 statutory amendments to RCW 9.41.040 altered the standard of punishment for Zachary Schmidt’s and Marlin Ayers’ predicate offenses and violate ex post facto principles. By minimizing the right being taken away, the majority erroneously concludes the amend*682ments are regulatory and not punitive. The time to impose punishment is at sentencing, not several years later.
We must recognize the significance of what RCW 9.41.040 takes away. Article I, section 24 of the Washington State Constitution provides, in relevant part, “[t]he right of the individual citizen to bear arms in defense of himself, or the state, shall not be impaired.” It is this constitutional right that is being affected by the statutory amendments. No one disputes the significance of this constitutional right. I agree with the majority the government can take this right away from persons convicted of certain crimes and the loss of this constitutional right is an allowable punishment imposed for those convictions. The defendants in these cases were punished for previous crimes they committed. The issue in these cases arises because, but for the statutory amendments, defendants’ current conduct of having guns would be perfectly legal. Therefore, no crime would have been committed.
The ex post facto clause of the Washington Constitution prohibits enactment of any law that increases the quantum of punishment after the offense was committed. Wash. Const. art. I, § 23; In re Pers. Restraint of Stanphill, 134 Wn.2d 165, 169-70, 949 P.2d 365 (1998). This prohibition against ex post facto laws applies only to laws inflicting criminal punishment. Johnson v. Morris, 87 Wn.2d 922, 928, 557 P.2d 1299 (1976). Laws that are primarily regulatory with incidental punitive effects do not violate the ex post facto clause. De Veau v. Braisted, 363 U.S. 144, 160, 80 S. Ct. 1146, 4 L. Ed. 2d 1109 (1960). Here, the dispositive issue is whether it is punishment to restrict an individual’s constitutional right to possess firearms as a consequence of felony convictions occurring prior to a statute’s effective date. The majority believes the ex post facto clause was not violated in these cases because, in its opinion, RCW 9.41.040 is a regulatory statute and not punitive. Majority at 676-78. I cannot agree with this conclusion.
There is nothing regulatory about creating a new crime where none existed before, based solely upon the conduct of *683possessing a weapon. Determining whether a statute is regulatory or punitive is not difficult. We have analytical tools available that aid in making this determination. Clearly, restricting a person’s right to posses a firearm, as a consequence of a criminal conviction, is punishment. The common understanding of “punishment” is a “sanction— such as a fine, penalty, confinement, or loss of property, right, or privilege—assessed against a person who has violated the law.” Black’s Law Dictionary 1247 (7th ed. 1999). When a person commits a crime, the State imposes punishment as a consequence of the criminal act. A convicted felon loses the right to liberty through incarceration or probation and may lose property in the form of a fine or forfeiture of real property. A convicted felon may also lose certain other constitutional rights. For example, a convicted felon loses the right to vote and, as in this case, a convicted felon’s right to possess firearms is restricted. Loss of liberty, property, the right to vote, and the right to possess a firearm collectively encompass the punishment the State imposes on a convicted felon.
The problem arises in this case because, at the time of Schmidt’s and Ayers’ sentencing, the punishment available did not criminalize the conduct that gives rise to the current crimes. One thing we consider to determine whether a law is punitive is to look at the Legislature’s intent in adopting the law. State v. Ward, 123 Wn.2d 488, 499, 869 P.2d 1062 (1994). The statute at issue, RCW 9.41.040, was amended in 1994 by Engrossed Second Substitute House Bill 2319, “Violence Reduction Programs.” Laws of 1994, 1st Spec. Sess., ch 7. The “intent” section of the chapter included the following statements: “State efforts at reducing violence must include changes in criminal penalties, reducing the unlawful use of and access to firearms .... It is the immediate purpose of [this chapter] to . . . (3) increase the severity and certainty of punishment for youth and adults who commit violent acts.” Laws of 1994, 1st Spec. Sess., ch. 7, § 101. These statements indicate that one purpose of the bill was to enact punitive measures.
*684The Legislature’s intent to alter “criminal penalties, reducing the unlawful use of and access to firearms,” was achieved by amending RCW 9.41.040, a criminal statute imposing punishment. Laws of 1994, 1st Spec. Sess., ch. 7, § 402. The punitive intent of the statute can be drawn from its express language and overall structure. Relevant sections of RCW 9.41.040 state a person is “guilty of the crime of unlawful possession of a firearm,” and “[u]nlawful possession of a firearm ... is a . . . felony, punishable under chapter 9A.20 RCW.” RCW 9.41.040(1)(a), (2)(a)-(b). As part of the punishment under this statute, an individual may be incarcerated. RCW 9.41.040(2)(a)-(b). Moreover, RCW 9.41.040 is located in Title 9 of the Washington Revised Code, “Crimes and Punishments.” When the Legislature drafts a statute located in a title dedicated to crimes and punishments, specifically uses the term “crime,” provides a punishment for committing the crime, and lists imprisonment as one of the punishments for committing the crime, it is enacting a punitive statute. Regulatory statutes restrict conduct; this statute explicitly criminalizes conduct. This is a critical distinction.
We have addressed the difference between regulations and punishments in Ward, 123 Wn.2d 488. Ward held it was not punishment to require convicted sex offenders, upon release, to register with their local sheriff’s office. Ward, 123 Wn.2d at 495. The present cases are distinguishable from Ward in two ways. First, in Ward, the registration requirement was a new type of alleged “punishment.” In the present cases, the prohibition against possession of firearms is not a new type of punishment. Defendants’ right to possess a firearm had already been restricted prior to the 1994 statutory amendments. Second, the State was not restricting a constitutional right in Ward. We held a convicted sex offender has no constitutional right to privacy in the information that RCW 9A.44.130 requires a sex offender to produce, because all the information can be obtained through alternative sources. Ward, 123 Wn.2d at 501-02. However, Ward does provide guidance as to how the *685court determines whether a consequence is punishment.
Although the legislative intent of the bill amending RCW 9.41.040 and the language of RCW 9.41.040 itself indicate punitive intent, Ward provides an additional set of factors to consider when determining whether a statute is regulatory or punitive. A court is to consider
“[w]hether the sanction involves an affirmative disability or restraint, whether it has historically been regarded as a punishment, whether it comes into play only on a finding of scienter, whether its operation will promote the traditional aims of punishment—retribution and deterrence, whether the behavior to which it applies is already a crime, whether an alternative purpose to which it may rationally be connected is assignable for it, and whether it appears excessive in relation to the alternative purpose assigned.”
Ward, 123 Wn.2d at 499 (quoting Kennedy v. Mendoza-Martinez, 372 U.S. 144, 168-69, 83 S. Ct. 554, 9 L. Ed. 2d 644 (1963)).
Application of the Ward factors indicates that prohibiting a convicted felon from possessing a firearm is punishment. The sanction is an affirmative restraint, prohibiting the exercise of a previously held constitutional right. Since 1935 the State has restricted a convicted felon’s constitutional right to bear arms. See State v. Krantz, 24 Wn.2d 350, 353-54, 164 P.2d 453 (1945). The restriction of a constitutional right is a retributive action in response to the failure of the individual to comply with the laws of the state, and the threat of losing a constitutional right is a means of deterrence. Although there are some potential regulatory purposes for restricting a convicted felon’s right to bear arms, these regulatory purposes could be achieved by other less restrictive regulatory means. The absolute prohibition against possession of any firearm is evidence of punitive intent.
Stripping an individual of the constitutional right to possess firearms as a derivative of a felony conviction is punishment. The State argued RCW 9.41.040 is not punitive because it prevents persons who are mentally ill, *686juveniles, or persons pending trial from possessing firearms. However, our analysis of RCW 9.41.040 is strictly concerned with its effect as to formerly convicted felons. Considering the totality of the circumstances, RCW 9.41.040 is punitive when applied to previously convicted felons.
Additionally, the ex post facto analysis should begin with the predicate offense. Since the clause prevents the government from increasing the quantum of punishment, it must first be determined what encompassed the initial punishment. The majority, however, begins its analysis with defendants’ subsequent criminal convictions under amended RCW 9.41.040. The majority’s analysis fails to address the question as to whether the State’s initial restriction of defendants’ constitutional right to possess firearms was punishment. The focus of our ex post facto analysis must consider the effect of the amendment in relation to the initial punishment and not the intent of the newly adopted law. As part of defendants’ punishment for their respective predicate crimes, the State restricted their constitutional right to bear arms. This initial restriction placed on defendants was part of the punishment for their crimes. However, these initial restrictions do not criminalize the conduct in these cases. The statutory amendments do.
When an individual endures consequences as a direct result of a felony conviction, those consequences are punishment. The right to bear arms is a fundamental right protected by the Washington Constitution. As part of defendants’ punishment for their respective predicate crimes, they were forbidden to possess “short firearms” and “pistols.” Application of the Ward factors indicates that restricting an individual’s right to bear arms is a punishment for a felony conviction, not a regulation. Thus, eliminating defendants’ right to possess any firearm, when their previous punishment was the prohibition only against possession of a “short firearm” or “pistol,” increases the quantum of their *687punishment in violation of the ex post facto clause. For these reasons, I respectfully dissent.
Alexander, C.J., and Sanders and Chambers, JJ., concur with Johnson, J.
After modification, further reconsideration denied July 13, 2001.